Title: To George Washington from Brigadier General James Clinton, 14 January 1780
From: Clinton, James
To: Washington, George


          
            Sir,
            Little Brittain [New Windsor, N.Y.] Jany 14th 1780
          
          I beg leave to inform your Excey that in consequence of Permission obtained of Genl Sullivan I retired from the Army about the last of November to visit my Mother who was then dangerously ill, and is since dead—This Circumstance has rendered it necessary for me to continue at home longer than I at first intended: I woud therefore presume to request a continuation of your Excy’s Indulgence, that connstance with the good of the service untill some family Affairs are settled: I am encouraged to mak⟨e⟩ this request as Col. Courtlandt commands the Brigade—but if it shoud appear improper, I shall hold myself in readiness to wait your Excellency’s Commands on the shortest Notice. I have the honor to be with great respect your Exys most hubl. servt
          
            James Clinton
          
        